Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4585 Page 1 of 10




                               THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


     STACY MICKELSEN, KIRK R. MICKELSEN, and                         CORRECTED1 MEMORANDUM
     AMY V. BELLUM,                                                  DECISION AND ORDER
                                                                     DENYING MOTION TO
                             Plaintiffs,                             EXCLUDE EXPERT TESTIMONY
                                                                     OF CARL FINOCCHIARO
     v.
                                                                     Lead Case No. 4:18-cv-00072-DN-PK
     ARAMARK SPORTS &
     ENTERTAINMENT SERVICES,                                         Member Case No. 2:18-cv-00158-DN

                             Defendant,                              District Judge David Nuffer
                                                                     Magistrate Judge Paul Kohler
     and,

     IN THE MATTER OF COMPLAINT OF SUMMER
     PARADISE, INC., ROGER COMSTOCK, TRACEE
     COMSTOCK, PRESTON MILLER, SANDY
     MILLER, BRIAN HORAN, KIM HORAN, DAVE
     DANIELS, BUD BULLARD, KRISTI BULLARD,
     CRAIG CURTIS, EARLYN CURTIS, DONALD
     BELLUM, STEVE MILLS, GREG PICKEREL,
     GINA PICKEREL, TROY SEYFER, GLENN
     LEWIS, REX ROLLO, NADINE ROLLO, STEVEN
     TYCKSEN, RUTH TYCKSEN, ROGER COOK,
     COLLEEN COOK, and KEVIN DANIELS as
     Owners or Owners Pro Hac Vice of a 2001 73-foot
     Stardust Houseboat “SUMMER PARADISE” for
     Exoneration from or Limitation of Liability,

                             Petitioners.

            This action consists of two consolidated cases arising from an explosion that occurred on

 the Summer Paradise houseboat in July 2017 resulting in the tragic death of one occupant and




 1
  An error in the prior version of this document, docket no. 222, filed April 23, 2021, is corrected by amendment on
 page 7 in response to Plaintiffs’ Motion for Clarification of Order Denying Motion to Exclude Testimony of Carl
 Finocchiaro, docket no. 224, filed April 23, 2021.
Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4586 Page 2 of 10




 severe injuries to several others. The lead case is a negligence action by injured houseboat

 occupants (“Plaintiffs”) against defendant Aramark Sports & Entertainment Services

 (“Aramark”). The member case is an action brought by the owners of the Summer Paradise

 houseboat (“Petitioners”) to limit their liability for the damages caused by the explosion.

            In an expert report dated June 30, 2020, Plaintiffs’ expert Carl Finocchiaro stated his

 opinion that the “most probable” explanation for the explosion is that a gasoline drain line

 detached from the hull and spilled gasoline into the engine compartment, which evaporated into

 gasoline vapor and ignited (referred to by Mr. Finocchiaro as “Scenario 3”):

                    Scenario 3 - Gasoline Flowing from Drain Line. Under this
                    scenario, the end of the gasoline drain line, which was found post
                    incident in the engine compartment, allowed gasoline that had
                    splashed into the containment drain pan during refueling to flow
                    directly into the engine compartment. The gasoline subsequently
                    evaporated and formed gasoline vapor under this scenario.2, 3

            Aramark has filed a motion to exclude this opinion pursuant to Federal Rules of Evidence

 702 and 403 (the “Motion”).4 Plaintiffs filed an opposition memorandum.5 Aramark filed a reply

 memorandum.6




 2
     Spectrum Forensics, Supplemental Expert Report, June 30, 2020 (“Spectrum Report”), docket no. 161-1.
 3
   Mr. Finocchiaro also gives his opinion that Scenario 1 (displaced gasoline vapor from the re-fueling process) did
 not cause the explosion, and Scenario 2 (gasoline leaking through the scupper pan into the engine compartment)
 likely did not cause the explosion. Spectrum Report at 2. Aramark does not seek to exclude those opinions.
 4
  Aramark Sports & Entertainment Services, LLC’s Motion to Exclude Expert Testimony of Plaintiffs’ Expert Carl
 Finocchiario, docket no. 161, filed Oct. 13, 2020.
 5
  Plaintiffs’ Response Opposing Aramark Sports & Entertainment Services, LLC’s Motion to Exclude Expert
 Testimony of Plaintiffs’ Expert Carl Finocchiaro, docket no. 170, filed Oct. 27, 2020.
 6
   Reply Memorandum in Support of Aramark Sports & Entertainment Services, LLC’s Motion to Exclude Expert
 Testimony of Plaintiffs’ Expert Carl Finocchiaro, docket no. 174, filed Nov. 10, 2020.



                                                                                                                       2
Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4587 Page 3 of 10




                                                  DISCUSSION

                          Standard of review for the admissibility of expert testimony

            Federal Rule of Evidence 702 addresses the admissibility of expert testimony:

                     A witness who is qualified as an expert by knowledge, skill,
                     experience, training, or education may testify in the form of an
                     opinion or otherwise if: (a) the expert’s scientific, technical, or
                     other specialized knowledge will help the trier of fact to
                     understand the evidence or to determine a fact in issue; (b) the
                     testimony is based on sufficient facts or data; (c) the testimony is
                     the product of reliable principles and methods; and (d) the expert
                     has reliably applied the principles and methods to the facts of the
                     case.7

 The district court is tasked with the responsibility of serving as the gatekeeper of expert

 testimony.8 It has “broad latitude” in deciding “how to determine reliability” and in making the

 “ultimate reliability determination.”9

            The Federal Rules of Evidence generally favor the admissibility of expert testimony: “the

 rejection of expert testimony is the exception rather than the rule.”10 Often times the appropriate

 means of attacking shaky but admissible expert testimony is through “[v]igorous

 cross-examination [and the] presentation of contrary evidence.”11 Thus, the district “court’s role

 as gatekeeper is not intended to serve as a replacement for the adversary system.”12




 7
     Fed. R. Evid. 702.
 8
     Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993).
 9
     Kuhmo Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 142 (1999).
 10
   Fed. R. Evid. 702 Advisory Committee Notes; Heer v. Costco Wholesale Corp., 589 Fed. App’x 854, 861 (10th
 Cir. 2014).
 11
      Daubert, 509 U.S. at 596.
 12
   United States v. 14.38 Acres of Land, More or Less Situated in Leflore Cty, State of Miss, 80 F.3d 1074, 1078 (5th
 Cir. 1996).



                                                                                                                    3
Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4588 Page 4 of 10




            However, “[t]o say this is not to deny the importance of [the] gatekeeping requirement.”13

 “Expert evidence can be both powerful and quite misleading because of the difficulty in

 evaluating it.”14 “The objective of [the gatekeeping] requirement is to ensure the reliability and

 relevancy of expert testimony.”15 “It is to make certain that an expert, whether basing testimony

 upon professional studies or personal experience, employs in the courtroom the same level of

 intellectual rigor that characterizes the practice of an expert in the relevant field.”16 And “it is the

 specific relation between an expert’s method, the proffered conclusions, and the particular

 factual circumstances of the dispute . . . that renders [expert] testimony both reliable and

 relevant.”17

            “The proponent of expert testimony bears the burden of showing that its proffered

 expert’s testimony is admissible.”18 “In determining whether expert testimony is admissible, the

 district court generally must first determine whether the expert is qualified ‘by knowledge, skill,

 experience, training, or education’ to render an opinion.”19 “Second, if the expert is sufficiently

 qualified, the court must determine whether the expert’s opinion is reliable by assessing the

 underlying reasoning and methodology.”20




 13
      Kuhmo Tire Co., Ltd., 526 U.S. at 152.
 14
  Daubert, 509 U.S. 595 (quoting Weinstein, Rule 702 of the Federal Rules of Evidence is Sound; It Should Not Be
 Amended, 138 F.R.D. 631, 632 (1991)).
 15
      Kuhmo Tire Co., Ltd., 526 U.S. at 152.
 16
      Id.
 17
      Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1234 (10th Cir. 2005).
 18
      United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009).
 19
      Id. (quoting Fed. R. Evid. 702).
 20
      Id.



                                                                                                               4
Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4589 Page 5 of 10




            Even if expert testimony is admissible under Rule 702, it may still be excluded under

 Rule 403.21 “The court may exclude relevant evidence if its probative value is substantially

 outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

 misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”22

 “Evidence is not unfairly prejudicial simply because it is damaging to an opponent’s case. To be

 unfairly prejudicial, the evidence must have an undue tendency to suggest decision on an

 improper basis, commonly, though not necessarily, an emotional one.”23 “Exclusion of relevant

 evidence under Rule 403 ‘is an extraordinary remedy and should be used sparingly.’”24

                          Mr. Finocchiaro’s opinion is admissible under Rule 702

            Aramark moves to exclude under Rule 702 Mr. Finocchiaro’s opinion on the cause and

 origin of the explosion. Aramark contends that Mr. Finocchiaro’s opinion is unreliable because

 he did not follow the methodology set out in the National Fire Protection Association’s Guide for

 Fire and Explosion Investigations—known as NFPA 921. First, according to Aramark, Mr.

 Finocchiaro failed to test his explosion hypothesis. Second, he accepted evidence that fit his

 hypothesis and ignored conflicting evidence.25

             The lack of physical testing does not make Mr. Finocchiaro’s opinion unreliable

            NFPA 921 requires an investigator to collect data, analyze the data, develop hypotheses,

 and—“most importantly”—test the hypotheses before selecting a final hypothesis.26 Each



 21
      U.S. v. Call, 129 F.3d 1402, 1404-05 (10th Cir. 1997).
 22
   U.S. v. Silva, 889 F.3d 704, 712 (10th Cir. 2018) (quoting FED. R. EVID. 403 advisory committee note to 1972
 proposed rules).
 23
      Joseph v. Terminix Int’l Co., 17 F.3d 1282, 1284 (10th Cir. 1994).
 24
      Id.
 25
      Motion at 2.
 26
      NFPA 921, §§ 4.3.6, 4.4, 18.2, 19.2, 19.6.2.



                                                                                                                  5
Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4590 Page 6 of 10




 alternative hypothesis must be tested using the scientific method.27 Testing can take many forms,

 including “application of fundamental principles of science, physical experiments or testing,

 cognitive experiments, analytical techniques and tools, and systems analysis.”28 Mr. Finocchiaro

 acknowledges the importance of testing hypotheses in his report: “In accordance with the

 principles of the scientific method, hypotheses must be ‘tested’ by experimental or logical means

 to determine if any facts are incompatible with a particular hypothesis. If so, the hypothesis must

 either be modified or rejected outright.”29

             Mr. Finocchiaro’s “Scenario 3” hypothesis is founded on the premise that an explosive

 amount of gasoline vapor evaporated from a gasoline puddle in the engine compartment in the

 interval of time between the bilge blowers stopping and the final attempt to re-start the

 generator.30 Aramark contends that Mr. Finocchiaro did not test whether the spilled gasoline

 could have evaporated that quickly, and his opinion that the gasoline did evaporate that quickly

 and caused the explosion is mere speculation.31

             Mr. Finocchiaro responds that he could not have conducted physical tests on his

 hypothesis because there were unknown variables, including the surface area of the gasoline

 puddle and the time interval between the turning off of the blowers and the final attempt to re-

 start the generator.32 Aramark does not dispute that there are unknown variables, but contends

 that if Mr. Finocchiaro was unable to test his hypothesis due to unknown variables, he should




 27
      Id., § 19.6.
 28
      Id.
 29
      Spectrum Report at 2.
 30
      Id.
 31
      Motion at 4-6.
 32
      Deposition of Carl Finocchiaro at 153:10-154:18; 149:8-21.



                                                                                                     6
Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4591 Page 7 of 10




 have disqualified it under NFPA 921, which states “[a]ny hypothesis that is incapable of being

 tested physically or analytically is an invalid hypothesis.”33

            Mr. Finocchiaro’s opinion is admissible under Rule 702. Aramark correctly points out

 that NFPA 921 requires the testing of hypotheses. But that testing can take different forms.

 “Physical experiments or testing” is one option.34 Other options include “application of

 fundamental principles of science” and “analytical techniques.”35 Thus, Mr. Finocchiaro was not

 required by NFPA 921 to run physical tests on his explosion hypothesis. Rather than run physical

 tests, Mr. Finocchiaro based his opinion on “fundamental principles of science” and “analytical

 techniques.” That approach is expressly permitted by NFPA 921.36

            Mr. Finocchiaro’s analysis starts with the premise that the explosion was caused by

 gasoline vapor in the houseboat’s engine compartment. The parties are in general agreement on

 that point. Three hypotheses have been proposed to explain how the gasoline vapor came to be in

 the engine compartment. Mr. Finocchiaro ruled out the first hypothesis (vapor displacement from

 the re-fueling process) by physical testing. As to the second hypothesis, Hhe likewise ruled

 outfound by physical testing that the leaky scupper pan likely contributed some fuel to the

 explosion, but likely not enough to be the sole source of fuel. the second hypothesis (leaky

 scupper pan) by physical testing. By process of elimination, Mr. Finocchiaro settled on the third

 hypothesis as the cause of the explosion.37, 38




 33
      Motion at 5.
 34
      NFPA 921, § 19.6.4.
 35
      Id.
 36
      Id.
 37
      Spectrum Report at 2-6.
 38
   See NFPA 19.6.5 (“The process of elimination is an integral part of the scientific method.”); Bitler, 400 F.3d at
 1237-38 (allowing expert opinion based on “process of eliminating possible causes as improbable until the most


                                                                                                                       7
Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4592 Page 8 of 10




            Aramark contends that Mr. Finocchiaro should have subjected the third hypothesis to

 physical testing as he did the first two hypotheses. As discussed above, however, NFPA 921 does

 not require an opinion to be supported by physical testing.39 Mr. Finocchiaro determined that

 physical testing was not possible in view of the unknown variables.40

            And Rule 702 does not require physical testing. The cases cited by Aramark on the

 testing requirement are distinguishable. In Werth v. Hill-Rom, Inc.41, the expert’s causation

 theory was not supported by fundamental principles of science, which increased the importance

 of physical testing in that case. Mr. Finocchiaro’s causation theory is supported by fundamental

 principles of science—gasoline is a volatile substance and evaporates quickly into explosive

 vapor. In Atlantic Specialty Ins. Co. v. Porter, Inc.,42 the expert was able to test his theory, but

 failed to do so. That is not the case here.

            This case is more similar to Bitler v. A.O. Smith Corp.43. In Bitler, the defendant argued

 that the opinion submitted by plaintiff’s expert regarding the cause of an explosion was

 impermissible speculation because the expert failed to conduct physical testing of his theory. The

 district court rejected defendant’s argument and admitted the expert testimony into evidence. The

 10th Circuit affirmed. The lack of physical testing was not grounds for exclusion because “the

 need for testing [was] not at its highest” due to “the reliability of the science of copper sulfide




 likely one is identified”); Kilgore v. Reckitt Benckiser, Inc., 917 F.Supp.2d 1288, 1295 (N.D. Ga. 2013) (“Process of
 elimination can be a reliable method for determining the cause of a fire.”)
 39
      NFPA 921, § 19.6.4.
 40
   Finocchiaro Dep. at 115:9-116:15; 135:1-137:7; 149:8-21; 153:10-154:18; 173:4-174:10. Aramark cites NFPA
 921 4.3.6.1 for the proposition that “Any hypothesis that is incapable of being tested physically or analytically is an
 invalid hypothesis”. Finocchiaro did test his hypothesis analytically.
 41
      856 F.Supp.2d 1051 (D. Minn. 2012).
 42
      742 Fed. Appx. 850 (5th Cir. 2018).
 43
      400 F.3d 1227 (10th Cir. 2005).



                                                                                                                           8
Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4593 Page 9 of 10




 contamination.”44 Similarly, the need for physical testing of Mr. Finocchiaro’s hypothesis is less

 because of the reliability of the scientific principles regarding gasoline evaporation.

                        Mr. Finocchiaro adequately addressed the conflicting evidence

            Aramark contends that Mr. Finocchiaro’s opinion is unreliable because it accepts as true

 the evidence that the houseboat occupants ran the bilge blowers to expel gas vapors from the

 engine compartment in the moments before the explosion, while ignoring the evidence that the

 blowers were not run.45

            NFPA 921 permits an investigator to include witness statements in the analysis, and to

 evaluate the credibility of those statements.46 It is understood that an investigator may be

 presented with inconsistent witness statements which will need to be “recognized and

 resolved.”47 Mr. Finocchiaro did that here. He considered the evidence on both sides of the

 blower question, including statements from witnesses Greig Bellum and Kirk Mickelsen, and

 concluded “the bilge blower was operating during some, if not all, of the period of time that

 attempts were made to start the generator.”48 That conclusion is objectively reasonable in view of

 the available data. Mr. Finocchiaro described the applicable witness statements in his report and

 resolved the inconsistencies in a reasonable way. Aramark may disagree with the results of Mr.

 Finocchiaro’s analysis, but that does not render his opinion unreliable.




 44
      Id. at 1235-36.
 45
      Motion at 6-9.
 46
      NFPA 921 § 4.3.3; § 14.1.2; Figure 18.2.
 47
      NFPA 921 § 19.7.2.
 48
      Spectrum Report at 3-4.



                                                                                                       9
Case 4:18-cv-00072-DN-PK Document 233 Filed 04/28/21 PageID.4594 Page 10 of 10




                        Mr. Finocchiaro’s opinion will not be excluded under Rule 403

            Aramark contends that Mr. Finocchiaro’s opinion should be excluded under Rule 403 as

 misleading to the jury because it appears to confirm, rather than assume, that the blowers were

 running in the moments before the explosion.49 As discussed above, Mr. Finocchiaro considered

 the evidence and assumed for purposes of his analysis that the blowers were running in the

 moments before the explosion. That is not a “confirmation” that the blowers were running, nor is

 it an improper burnishment of the witness testimony provided by Greig Bellum and Kirk

 Mickelsen. If Aramark is concerned the jury may be misled, it may clarify during its cross-

 examination of Mr. Finocchiaro that his opinion is based on assumptions he has made following

 evaluation of the available data.

                                                  ORDER

            For the reasons stated above, IT IS HEREBY ORDERED that the Motion50 is DENIED.

            Signed April 28, 2021.

                                                  BY THE COURT

                                                  _____________________________
                                                  David Nuffer
                                                  United States District Judge




 49
      Motion at 9-10.
 50
      Docket no. 161, filed Oct. 13, 2020.



                                                                                                   10
